ICJ_074_TransborderArmedActions_NIC_HND_1989-04-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 21 APRIL 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES
(NICARAGUA c. HONDURAS)

ORDONNANCE DU 21 AVRIL 1989
Official citation:

Border and Transborder Armed Actions
(Nicaragua v. Honduras), Order of 21 April 1989,
LCJ. Reports 1989, p. 6.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
{Nicaragua c. Honduras), ordonnance du 21 avril 1989,
C.L.J. Recueil 1989, p. 6.

 

Sales number 5 5 0
N° de vente :

 

 

 
1989
21 April
General List
No. 74

INTERNATIONAL COURT OF JUSTICE

YEAR 1989

21 April 1989

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45 of the Rules of Court,

Having regard to the Order of 22 October 1986, by which the Court de-
cided, inter alia, that the written proceedings should first be addressed to
the questions of the jurisdiction of the Court.to entertain the dispute and
of the admissibility of the Application and fixed time-limits for the filing
of a Memorial by the Republic of Honduras and a Counter-Memorial by
the Republic of Nicaragua on the questions of jurisdiction and admissi-
bility,

Having regard to the Judgment of 20 December 1988, by which the
Court found that it has jurisdiction to entertain the Application filed by
the Republic of Nicaragua on 28 July 1986 and that that Application was
admissible;

Whereas the suspension of the proceedings on the merits pending
settlement of the questions of jurisdiction and admissibility has thus come
to an end with the delivery of the Judgment of 20 December 1988, and the
Court is therefore required to fix time-limits for written pleadings on the
merits,

Having ascertained the views of the Parties,
7 ARMED ACTIONS (ORDER 21 IV 89)

Fixes time-limits as follows for written proceedings on the merits:

19 September 1989 for the Memorial of the Republic of Nicaragua;

19 February 1990 for the Counter-Memorial of the Republic of Hon-
duras;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of April, one thousand
nine hundred and eighty-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nicaragua and the Government of the Republic of
Honduras, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
